DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1, drawn to figures 1, 2, 9 and 3, and line 17 of page 13 to line 21 of page 20; discloses an embodiment of a machine and method of resistance welding a workpiece. 
Species 2, drawn to figures 1, 2, 9 and 4, and line 24 of page 20 to line 3 of page 22; discloses an embodiment of a machine and method of resistance welding a workpiece.
Species 3, drawn to figures 1, 2, 9 and 5, and line 5 of page 22 to line 13 of page 24; discloses an embodiment of a machine and method of resistance welding a workpiece.
Species 4, drawn to figures 1, 2, 9 and 6, and line 17 of page 23 to line 15 of page 24; discloses an embodiment of a machine and method of resistance welding a workpiece.
Species 5, drawn to figures 1, 2, 9 and 7-8, and line 15 of page 24 to line 22 of page 27; discloses an embodiment of a machine and method of resistance welding a workpiece.
 The species are independent or distinct because 
Species I disclose a method of welding two sheets together, comprising a control unit controls the first to fourth pressing units 31 to 34 cooperatively with each other. The workpiece 200 is pressed by the first and second electrodes 10, 20 with the first electrode 10 being in contact with the steel sheet 210 and the second electrode 20 being in contact with the aluminum sheet 220; a predetermined amount of current is applied between the first inner electrode 11 and the first outer electrode 12 to apply a current to the steel sheet 210 to generates heat and the temperature of the steel sheet 210 increases; switch the current path by applying a current between the first outer electrode 12 and the second inner electrode 21 to generating portion 211; and stop supplying current and cool down the sheets 210 and 220. Wherein the steps of the welding process is not different from other Species.

    PNG
    media_image1.png
    260
    611
    media_image1.png
    Greyscale


Species II disclose a method of welding two sheets together, comprising a control unit controls supplying a current is applied between the first inner electrode 11 and the second inner electrode 21 to form a heat generating portion 311 at the interface between the steel sheets 310, 320; switch the current path by applying a current is applied to the workpiece 300 in this manner, the current density near the heat generating portion 311; and stop supplying current and cool down the sheets 310 and 320. Wherein the steps of the welding process is different from other Species.

    PNG
    media_image2.png
    344
    595
    media_image2.png
    Greyscale


Species III disclose a method of welding three sheets together comprising a control unit controls first and second electrodes 10, 20 press and hold the workpiece 300 therebetween with a current path being formed between the first inner electrode 11 and the first outer electrode 12 and a current path being formed between the second inner electrode 21 and the second outer electrode 22; switch the current path by applying a current between the first outer electrode 12 and the second inner electrode 21; and form heat generating portions 411, 431; then stop supplying current and cool down the sheets 410, 420, and 430. Wherein the steps of the welding process is different from other Species.

    PNG
    media_image3.png
    374
    681
    media_image3.png
    Greyscale


Species IV disclose a method of welding a hollow workpiece with a sheet together, comprising providing a hollow workpiece 500 is comprised of the two metal members 510, 520 having their flange portions placed on top of each other; applying a current between, e.g., the first inner electrode 11 and the first outer electrode 12 to join the metal members 510, 530, to weld the metal member 530 to the outer surface of the metal member 510 with the flange portions of the two metal members 510, 520 being placed on top of each other. Wherein the steps of the welding process is different from other Species.

    PNG
    media_image4.png
    492
    569
    media_image4.png
    Greyscale


Species V disclose a mechanism and method of resistance welding, comprising providing the first outer electrode 12 is divided into four electrodes that are arranged at predetermined intervals in the circumferential direction; a second pressing unit 32 b is connected to the divided electrodes 12 b, and a second pressing unit 32 c is connected to the divided electrodes 12 c; The control unit 60 controls the second pressing unit 32 b to press the divided electrodes 12 b in the axial direction; the second pressing unit 32 b is controlled either independently of, or cooperatively with, the first pressing unit 31, the third pressing unit 33, the fourth pressing unit 34, and the second pressing unit 32 c. The set of divided electrodes 12 b are driven cooperatively with each other by the second pressing unit 32 b; the control unit 60 controls the second pressing unit 32 c to press the divided electrodes 12 c in the axial direction; the divided electrodes 22 b and the divided electrodes 22 c are also connected to different terminals of the current path switching unit 40; one of a set of electrodes between which a current is applied is the divided electrodes 12 b, the other of the set of electrodes can be selected from the first inner electrode 11, the divided electrodes 12 c, the second inner electrode 21, and the divided electrodes 22 b, 22 c according to a control signal from the control unit 60; a set of electrodes between which a current is applied is the divided electrodes 12 c, 22 c, or 22 c, the other of the set of electrodes can be selected from the other electrodes according to a control signal from the control unit 60. Wherein the steps of the welding process is different from other Species.

    PNG
    media_image5.png
    326
    690
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    584
    435
    media_image6.png
    Greyscale

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

.he examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761